Citation Nr: 0404257	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  98-18 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the left radius with traumatic 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1944 to 
October 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to the benefits sought.  
The veteran subsequently perfected this appeal.

In May 2000, the Board denied entitlement to service 
connection for a left hip disability as not well grounded, 
and denied a rating in excess of 10 percent for the residuals 
of a left radius fracture with traumatic arthritis.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In March 2001, the Appellee filed a Motion for Remand and to 
Stay Proceedings.  In May 2001, the Appellant filed a Cross-
Motion to Summarily Vacate the BVA Decision and for Remand.  
By Order dated in June 2001, the Court vacated the Board's 
May 2000 decision and remanded this case for readjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The veteran contends that he currently has arthritis of the 
left hip that is related to the arthritis in his left elbow.  
The veteran also contends that the current 10 percent 
evaluation for his left radius fracture with traumatic 
arthritis does not adequately reflect the severity of his 
disability.  

In July 1995, in connection with a previous claim for 
increase, the veteran requested that the RO obtain his 
medical records from the VA outpatient clinic in Baton Rouge.  
The most recent VA outpatient records in the claims folder 
are dated in November 1981 and there is no indication that 
additional VA medical records were requested.  

The veteran has not undergone an examination to determine the 
nature and probable etiology of any left hip disability, and 
his most recent examination with regard to the severity of 
the residuals of his left radius fracture was in May 1998.  
Consequently, additional VA examination is warranted.  See 
38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

2.  The RO should request the veteran's 
medical records for any treatment for his 
left elbow and/or left hip disability 
from the VA outpatient clinic in Baton 
Rouge, Louisiana, for the period from 
December 1981 to the present.  Any 
records obtained should be associated 
with the claims folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the following:

a) the nature and probable etiology of 
the veteran's claimed left hip 
disability.  If the veteran is diagnosed 
with a current left hip disability, the 
examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed left hip disability is related 
to the veteran's active military service 
or events therein, to include his 
service-connected left radius fracture 
with traumatic arthritis; and

b) to determine the current severity of 
the veteran's residuals of a left radius 
fracture with traumatic arthritis.  All 
required tests and studies should be 
completed.  The examiner is specifically 
requested to comment on the degree of 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination.  

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.  It would be 
helpful if the examiner would cite to 
information or evidence relied upon in 
making any determination.

4.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the following issues: 
a) entitlement to service connection for 
a left hip disability; and b) entitlement 
to a disability rating in excess of 10 
percent for residuals of a left radius 
fracture with traumatic arthritis.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




